*185DISSENTING OPINION
WITHEREL & PARIS, Members—
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
The undersigned respectfully dissent to the opinion filed by the majority members of the Disciplinary Board in the above-captioned matter. The findings of fact and conclusions of law are not in dispute. The issue in dispute is the appropriate measure of discipline to be imposed. The following mitigating factors as set forth in said findings of fact are relevant to the issue of discipline:
(1) The respondent has been admitted to practice and has practiced law in the Commonwealth of Pennsylvania and State of Ohio for 19 years, and has never been the subject of any disciplinary action in either jurisdiction. (Finding of fact nos. 2 and 38.)
(2) When confronted with the violations of the Disciplinary Rules of the Code of Professional Responsibility and the Rules of Professional Conduct which are the subject matter of this discipline, respondent admitted to his wrongdoing and has been extremely remorseful. (Findings of fact nos. 17, 37, and 40.)
(3) In the course of his 19 year practice, respondent has been involved extensively in pro bono work for a variety of community and church organizations. (Findings of fact no. 39.)
(4) Respondent provided character references of exceptional quality. These witnesses included fellow attorneys who had referred legal matters to him, clients who had intended to continue to consult him as their attorney, and his parish priest who testified concerning his pro bono legal work for the parish and his extensive involvement in church and civic-related affairs. (Findings of fact no. 41(a) through (d).)
August 4, 1994
Moreover, even the majority finds that respondent did not intend to harm or injure his clients or to realize any benefit or gain from his conduct.
Under the circumstances of this particular case, it is respectfully submitted that the appropriate discipline to be imposed is that of public censure.
ORDER
August 4, 1994 — The rule to show cause entered by this court on September 28, 1993, is discharged, and it is hereby ordered that [respondent] be and he is suspended from the bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Papadakos files a dissenting statement in which Mr. Justice Castille joins.
Mr. Justice Montemuro is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket no. 94 R1801, due to the unavailability of Mr. Justice Larsen, see no. 127 Judicial Administration Docket no. 1, filed October 28, 1993.